 1   LAW OFFICES OF LAURENCE F. PADWAY
     Laurence F. Padway (SBN 89314)
 2   1516 Oak Street, Suite 109
     Alameda, CA 94501
 3   Tel: 510.814.6100
     Fax: 510.814.0650
 4   Attorneys for Plaintiff Fadi G. Haddad, M.D.
 5   Michael B. Bernacchi (SBN 163657)
     E-mail: mbernacchi@bwslaw.com
 6   Keiko J. Kojima (SBN 206595)
     E-mail: kkojima@bwslaw.com
 7   BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
 8   Los Angeles, CA 90071-2953
     Tel: 213.236.0600
 9   Fax: 213.236.2700
     Attorneys for Defendant Hartford Life and
10   Accident Insurance Company
11
12                                UNITED STATES DISTRICT COURT
13                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
14
15   FADI G. HADDAD, M.D.,                       Case No. 2:16-cv-01700-WHO
16                           Plaintiff,          JOINT NOTICE OF RESOLUTION
                                                 OF THE STD CLAIM AND
17   v.                                          REQUEST FOR FURTHER
                                                 STATUS CONFERENCE RE:
18   SMG LONG TERM DISABILITY                    REMAND OF LTD CLAIM; AND
     PLAN, AND HARTFORD LIFE                     (PROPOSED) ORDER
19   AND ACCIDENT INSURANCE
     COMPANY,
20
                             Defendants.
21
22
23            Come now Plaintiff Fadi G. Haddad, M.D. (“Plaintiff” or “Dr. Haddad”), and
24   Defendant Hartford Life and Accident Insurance Company (“Hartford”), through
25   their respective counsel, and inform the Court of the following:
26            The Parties have now reached a settlement to resolve the outstanding Short-
27   Term Disability (STD) claim to allow this case to be remanded back to Hartford for
28   the adjudication of Dr. Haddad’s Long-Term Disability (LTD) claim. The Parties
                                                            JOINT NOTICE OF RESOLUTION OF STD
     LA #4839-6874-5624 v1                             CLAIM AND REQUEST FOR FURTHER STATUS
                                                         CONFERENCE RE LTD CLAIM; AND ORDER
 1   have agreed upon the form of the settlement agreement. However, it will require a
 2   few days for all of the signatures to be obtained. Following the execution of the
 3   settlement agreement by the Parties and the disbursement of the settlement proceeds
 4   by Hartford, the Parties will request that the STD portion of this case be dismissed
 5   with prejudice.
 6            This Court’s order of August 23, 2017 (Docket 34) at fn. 8 declined to reach
 7   the LTD allegations. If there is a need for further litigation following the remand,
 8   the Parties would like to have it stay before this Court. Accordingly, the Parties
 9   will likely request that the Court retain jurisdiction of this case throughout the
10   remand and are thus currently discussing remand procedures and time limits. The
11   Parties request that the Court set a telephonic status conference in this case in
12   approximately 14 days to address the remand of the LTD claim back to the ERISA
13   claims administrator. If the Parties agree on a process for the remand before then,
14   they will submit the necessary stipulation to the Court.
15            IT IS SO STIPULATED.
16
17   Dated: May 23, 2019                        Law Offices of Laurence F. Padway
18
                                                By: /s/ Laurence F. Padway
19                                                 Laurence F. Padway
                                                Attorneys for Plaintiff
20                                              Fadi G. Haddad, M.D.
21
     Dated: May 23, 2019                        Burke, Williams & Sorensen, LLP
22
23                                              By: /s/ Michael B. Bernacchi
24                                                 Michael B. Bernacchi
                                                   Keiko J. Kojima
25                                              Attorneys for Defendant
                                                Hartford Life and Accident Insurance
26                                              Company

27
28
                                                            JOINT NOTICE OF RESOLUTION OF STD
     LA #4839-6874-5624 v1                    -2-      CLAIM AND REQUEST FOR FURTHER STATUS
                                                         CONFERENCE RE LTD CLAIM; AND ORDER
 1                   ATTESTATION PURSUANT TO GENERAL ORDER 45
 2            I, Michael B. Bernacchi, attest that concurrence in the filing of this document
 3   has been obtained from the other Signatory.
 4
 5   Dated: May 23, 2019                           By: /s/ Michael B. Bernacchi
                                                     Michael B. Bernacchi
 6
 7
 8
 9                                      (PROPOSED) ORDER

10            Good cause appearing, IT IS HEREBY ORDERED that:

11            1.       A telephonic status conference is set for June 11, 2019 at 2:00 p.m. to

12   address the remand of the LTD claim back to the ERISA claims administrator. If

13   the Parties agree on a process for the remand before then, they will submit the

14   necessary stipulation to the Court.

15            IT IS SO ORDERED.

16
     Dated: May 24, 2019                  ________________________________
17                                             Hon. William H. Orrick III
                                               United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                                JOINT NOTICE OF RESOLUTION OF STD
     LA #4839-6874-5624 v1                        -3-      CLAIM AND REQUEST FOR FURTHER STATUS
                                                             CONFERENCE RE LTD CLAIM; AND ORDER
